United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3021
                                   ___________

Shirley Walker,                      *
                                     *
           Appellant,                *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * Eastern District of Arkansas.
Arkansas Department of Correction,   *
                                     *      [UNPUBLISHED]
           Appellee.                 *
                                ___________

                             Submitted: December 17, 2009
                                Filed: December 31, 2009
                                 ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Shirley Walker (Walker) appeals following the district court’s1 adverse grant
of summary judgment in her employment-discrimination action. Having carefully
reviewed the record and considered Walker’s arguments, we conclude summary
judgment was proper for the reasons stated by the district court, see Johnson v.
Blaukat, 453 F.3d 1108, 1112 (8th Cir. 2006) (standard of review); and the remaining
arguments raised on appeal provide no basis for reversal. Thus, we affirm. See 8th
Cir. R. 47B.
                       ______________________________


      1
       The Honorable Rodney S. Webb, United States District Judge for the District
of North Dakota, sitting by designation, now deceased.